DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks p. 10-12, with respect to the rejections of claims 1, 5-7, and 12 under 35 U.S.C. § 102(a)(2), filed 04 August 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The below rejection is on Friedman and new prior art based on the new claim amendment
Applicant's arguments, see Remarks p. 12-15, with respect to the rejections of claims 2, 4, 8-11, and 13-15, under 35 U.S.C. § 103, filed 04 August 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see Remarks p. 12, filed 04 August 2022, with respect to the rejection of claims 2 and 4 under 35 U.S.C. § 103 as being unpatentable over Friedman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Rodriguez.
Applicant’s arguments, see Remarks p. 12-14, filed 04 August 2022, with respect to the rejection of claim 3 under 35 U.S.C. § 103 as being unpatentable over Friedman in view of Yobel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Miyata.
Applicant argues that for claims 8-11 and 13-15, the claims depend on amended independent claim 1 and that Dragan et al, Zinger, and Dougherty et al do not remedy the deficit of Friedman. It is noted that Applicant remarks are based on the new amended language in claim 1.  The below rejection is on Friedman and new prior art based on the new claim amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, a grip “positioned at an angle of at least 100 degrees” from the mouth part is not supported in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) in view of Ohba et al (WO 2004/062713 A1).

    PNG
    media_image1.png
    490
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    687
    695
    media_image2.png
    Greyscale

In regards to claim 1, Friedman discloses a dispensing gun (figs. 1-4a) for dispensing a dental material, comprising a body (30) that toward a front end of the dispensing gun has a mouth part (18) and a receptacle (13) for receiving a cartridge therein and toward a rear end of the dispensing gun a grip (34) for holding the dispensing gun, the dispensing gun further comprises a plunger (24) that is displaceable relative to the receptacle, and a lever (26) that is pivotally suspended relative to the body for pivoting relative to the grip about a pivot axis (29), the plunger having a linear toothing (27) and the lever having an annular gear segment (28), wherein the linear toothing and the annular gear segment are permanently engaged with each other so that any pivot of the lever in a first direction causes the plunger to displace forward and any pivot of the lever in an opposite second direction causes the plunger to displace backward (col. 3 lines 33-42), wherein the lever is pivotable by a pivot angle between a forward extreme position and a backward extreme position (col. 4 lines 3-15) and wherein the lever having a front gripping face (front gripping face in annotated fig. 1) facing toward the front end and the grip having a rear gripping face (rear gripping face in annotated fig. 1) facing toward the rear end, wherein the front (front gripping face in annotated fig. 1) and rear (rear gripping face in annotated fig. 1) gripping face extend progressively away from each other along a radial direction away from the pivot axis (29).
Friedman fails to disclose a dispensing gun with a grip positioned at an angle of at least 100 degrees from the mouth part. 
However, Ohba et al teaches a dispensing device (figs. 1-12) with a grip (3) positioned at an angle of at least 100 degrees from the mouth part (p. 21 lines 846-852 “not less than 45° and not more than 135°”; lines 855-865).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of handheld dispensing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to incorporate the teachings of Ohba et al and provide a dispensing gun with a grip positioned at an angle of at least 100 degrees from the mouth part.  Doing so would allow the lever to be easily pushed down by the fingers.
In regards to claim 5, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman further teaches a dispensing gun (figs. 1-4a) further comprising a spring (37) which is arranged to permanently urge the plunger backward and to allow a forward displacement of the plunger against spring load (col. 3 line 64-col. 4 line 3).
In regards to claim 6, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman further teaches a dispensing gun (figs. 1-4a) wherein the spring (37) is arranged to act directly on at least the lever (26) (col. 3 line 64- col. 4 line 3).
In regards to claim 7, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman further teaches a dispensing gun (figs. 1-4a) wherein the mouth part (18) has a front end comprising the receptacle (13) and a rear end comprising a retention structure (retention structure in annotated fig. 4), wherein at least the rear end of the mouth part and the retention structure are embedded in the grip part (fig. 3).
In regards to claim 12, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman further teaches a system comprising a dispensing gun (figs. 1-4a) for dispensing a dental material as defined in claim 1 (see claim 1 above) and a cartridge (12), wherein the cartridge comprises a chamber (11) within which the dental material (14) is contained and a piston (17) that closes the chamber, wherein the cartridge further has an outlet nozzle (15) for releasing the dental material (fig. 4; col. 3 lines 11-19).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) in view of Ohba et al (WO 2004/062713 A1) as applied to claim 1 above, and further in view of Rodriguez (WO 9626790 A1).
In regards to claim 2, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman further teaches a dispensing gun (figs. 1-4a) wherein the linear toothing (27) and the annular gear segment (28) in combination form a gear transmission (col. 3 lines 33-42). However, Friedman fails to disclose a dispensing gun having a gear transmission ratio of 15 to 18 mm displacement of the plunger per 65 degrees pivot angle of the lever. 
A 65 degrees lever angle, as a measurement of a range that a person’s hand can reach in order to squeeze or grasp something ergonomically, is old and well known in the art. Furthermore, Rodriguez teaches that applicators for dispensing small containers of material often include a plunger that connects directly to or bears against a moveable arm, and that movement of the plunger of an applicator in a single stroke can advance the plunger sufficiently to expel all of the contents of the container (p. 2 line 28-p. 3 line 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the gear transmission ratio of 15 to 18 mm displacement of the plunger per 65 degrees pivot angle of the lever (or any desired displacement) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein the dispensing gun has a gear transmission ratio of 15 to 18 mm displacement of the plunger per 65 degrees pivot angle of the lever.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of handheld dispensing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman in view of Ohba et al to incorporate the teachings of Rodriguez and provide a dispensing gun having a gear transmission ratio of 15 to 18 mm displacement of the plunger per 65 degrees pivot angle of the lever. Doing so would allow the contents of a cartridge to be expelled without needing multiple pumps of the lever of a dispensing gun.
In regards to claim 4, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman fail to disclose a dispensing gun wherein a pivot of the lever from the forward extreme position to the backward extreme position causes a displacement of the plunger in the range of 15 to 18 mm. 
However, Rodriguez teaches that applicators for dispensing small containers of material often include a plunger that connects directly to or bears against a moveable arm, and that movement of the plunger of an applicator in a single stroke can advance the plunger sufficiently to expel all of the contents of the container (p. 2 line 28-p. 3 line 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the dispensing gun wherein a pivot of the lever from the forward extreme position to the backward extreme position causes a displacement of the plunger in the range of 15 to 18 mm (or any desired displacement) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein a pivot of the lever from the forward extreme position to the backward extreme position causes a displacement of the plunger in the range of 15 to 18 mm.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of handheld dispensing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman in view of Ohba et al to incorporate the teachings of Rodriguez and provide a dispensing gun wherein a pivot of the lever from the forward extreme position to the backward extreme position causes a displacement of the plunger in the range of 15 to 18 mm. Doing so would allow the contents of a cartridge to be expelled without needing multiple pumps of the lever of a dispensing gun.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) in view of Ohba et al (WO 2004/062713 A1) as applied to claim 1 above, and further in view of Miyata (U.S. 4,669,636 A).
In regards to claim 3, Friedman in view of Ohba et al fails to teach a dispensing gun wherein the body comprises a grip part and the mouth part that are inseparably and rotatably connected relative to each other. 
However, Miyata teaches a dispensing gun (figs. 1-10) wherein the body comprises a grip part (1) and the mouth part (30) that are inseparably while using and rotatably connected relative to each other (col. 4 lines 3-7; col. 5 lines 34-44; col. 2 lines 45-52).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman in view of Ohba et al to incorporate the teachings of Miyata and provide a dispensing gun wherein the body comprises a grip part and the mouth part that are inseparably and rotatably connected relative to each other. Doing so would allow for the cartridge to be dispensed at different angles while still allowing the one handed operation of the dispensing gun. 

Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) in view of Ohba et al (WO 2004/062713 A1) as applied to claims 1 and 7 above, and further in view of Dragan et al (U.S. No. 5,306,147 A).
Claim 8 is a product by process claim.  Only the end product will be given patentable weight.
In regards to claim 8, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman fails to teach a dispensing gun wherein the grip part is from a plastic material and the mouth part is made of metal, and wherein the mouth part is at least partially over-molded by the plastic material.
However, Dragan et al teaches a dispensing gun wherein the grip part is from a plastic material (col. 3 lines 12-16) and the mouth part (22A in figs. 1-9) is made of metal (col. 3 lines 49-51), and wherein the mouth part is at least partially over-molded by the plastic material (col. 3 line 61-col. 4 line 6).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman in view of Ohba et al to incorporate the teachings of Dragan et al and provide a dispensing gun wherein the grip part is injection-molded from a plastic material and the mouth part is made of metal, and wherein the mouth part is at least partially over-molded by the plastic material. Doing so would allow the mouth to be firmly bonded to the material of the grip part (col. 3 line 66-col. 4 line 6).
In regards to claim 9, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman fails to teach a dispensing gun wherein the receptacle has a slit that extends into the mouth part. 
However, Dragan et al teaches a dispensing gun wherein the receptacle (22B) has a slit (24) that extends into the mouth part (22A) (figs. 1-9).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman in view of Ohba et al to incorporate the teachings of Dragan et al and provide a dispensing gun wherein the receptacle has a slit that extends into the mouth part. Doing so would allow the mouth part to be firmly bonded to the material of the grip part (col. 3 line 66-col. 4 line 6).
In regards to claim 14, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman fails to teach a method of making a dispensing gun comprising the steps of providing a mouth part  made of metal in an injection mold and over-molding at least a portion of the mouth part by a plastic material. 
However, Dragan et al teaches a method of making a dispensing gun comprising the steps of providing a mouth part (22A in figs. 1-9) made of metal (col. 3 lines 49-51) in an injection mold and over-molding at least a portion of the mouth part by a plastic material (col. 3 line 61-col. 4 line 6).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman in view of Ohba et al to incorporate the teachings of Dragan et al and provide a method of making a dispensing gun comprising the steps of providing a mouth part  made of metal in an injection mold and over-molding at least a portion of the mouth part by a plastic material. Doing so would allow the mouth part to be firmly bonded to the material of the grip part (col. 3 line 66-col. 4 line 6).
In regards to claim 15, Friedman/Ohba et al/Dragan et al teaches the method substantially as claimed. Friedman further teaches providing a plunger (figs. 1-4a) having a linear toothing (27). Dragan et al further teaches pre-mounting the mouth part (22A in figs. 1-9) and wherein the step of over-molding is based on the pre-mounted mouth part  (col. 3 line 61-col. 4 line 6). 
Friedman/Ohba et al/Dragan et al does not explicitly teach the steps of pre-mounting the plunger and wherein the step of over-molding is based on the pre-mounted plunger, but Dragan teaches the step of over-molding based on the pre-mounted mouth part (col. 3 line 61-col. 4 line 6). Thus, it would have been obvious to a person of ordinary skill in the art to try pre-mounting the plunger and basing the step of over-molding on the pre-mounted plunger (or any desired pre-mounted part) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product with the steps of pre-mounting the plunger and wherein the step of over-molding is based on the pre-mounted plunger.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman/Ohba et al/Dragan et al to incorporate the further teachings of Dragan et al and provide the steps of pre-mounting the plunger and the mouth part, wherein the step of over-molding is based on the pre-mounted mouth part and plunger. Doing so would ensure the pre-mounted parts will fit in the over-molded parts of the manufactured gun.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) in view of Ohba et al (WO 2004/062713 A1) in view of Rodriguez (WO 9626790 A1) as applied to claim 4 above, and further in view of Zinger (U.S. No. 6,464,663 B1).
In regards to claim 10, Friedman/Ohba et al/Rodriguez teaches the invention substantially as claimed. Friedman fails to teach a dispensing gun comprising an air channel having a first portion extending through the body and a second portion extending through the plunger, wherein the plunger and the body in combination form a linear slide valve for interrupting or establishing fluid communication between the first and second portion dependent on a displacement of the plunger.
However, Zinger teaches a dispensing gun (figs. 8-12) comprising an air channel having a first portion (100) extending through the body (12) and a second portion (118) extending through the plunger (112), wherein the plunger and the body in combination form a linear slide valve (94’) for interrupting or establishing fluid communication between the first and second portion dependent on a displacement of the plunger (col. 8 lines 13-18).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman/Ohba et al/Rodriguez to incorporate the teachings of Zinger and provide a dispensing gun comprising an air channel having a first portion extending through the body and a second portion extending through the plunger, wherein the plunger and the body in combination form a linear slide valve for interrupting or establishing fluid communication between the first and second portion dependent on a displacement of the plunger. Doing so would allow for air or other fluids to be dispensed by the user.
In regards to claim 11, Friedman/Ohba et al/Rodriguez/Zinger teach the invention substantially as claimed. Friedman fails to teach teaches a dispensing gun wherein the fluid communication between the first and second portion is interrupted in an extreme position of the plunger and established upon displacement of the plunger forward.
However, Zinger further teaches a dispensing gun (figs. 8-12) wherein the fluid communication between the first and second portion is interrupted in an extreme position of the plunger and established upon displacement of the plunger forward (col. 8 lines 13-18).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman/Ohba et al/Rodriguez/Zinger to incorporate the further teachings of Zinger and provide a dispensing gun wherein the fluid communication between the first and second portion is interrupted in an extreme position of the plunger and established upon displacement of the plunger forward. Doing so would allow for a desired amount of air or other fluids to be dispensed by the user.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (U.S. No. 6,312,254 B1) in view of Ohba et al (WO 2004/062713 A1) as applied to claim 12 above, and further in view of Dougherty et al (U.S. Patent No. 4,330,280 A). 
In regards to claim 13, Friedman in view of Ohba et al teaches the invention substantially as claimed. Friedman fails to teach a dispensing gun system wherein the receptacle of the dispensing gun is configured to receive a retention end of the cartridge via a snap connection.
However, Dougherty et al teaches a dispensing gun system wherein the receptacle of the dispensing gun (16) is configured to receive a retention end (56) of the cartridge (34) via a snap connection (figs. 1-5; col. 3 lines 55-58).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dispensing guns. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman in view of Ohba et al to incorporate the teachings of Dougherty et al and provide a dispensing gun system wherein the receptacle of the dispensing gun is configured to receive a retention end of the cartridge via a snap connection. Doing so would allow the cartridge to be firmly seated in the device (Dougherty col. 3 lines 52-58).
In regards to claim 16, Friedman/Ohba et al/Dougherty et al teach the invention substantially as claimed. Friedman further teaches the system (figs. 1-4a) wherein the receptacle (13) includes a slot (21) having a smaller width than the retention end of the cartridge (12)(col. 3 lines 20-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772